  Case 9:19-cv-00194-GLS-DJS Document 20 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
DAVID G. GIFFORD,

                         Petitioner,                     9:19-cv-194
                                                         (GLS/DJS)
                   v.

M. THOMS,

                         Respondent.
APPEARANCES:                                OF COUNSEL:

FOR THE PETITIONER:
David G. Gifford
Pro Se
16-B-0799
Five Points Correctional Facility
Call Box 119
Romulus, NY 14541

FOR THE RESPONDENT:
HON. LETITIA JAMES                          PAUL B. LYONS
Attorney General of the                     Assistant Attorney General
State of New York
28 Liberty Street
New York, NY 10005

Gary L. Sharpe
Senior District Judge

                                    ORDER

      The above-captioned matter comes to this court following a Report-

Recommendation and Order (R&R) by Magistrate Judge Daniel J. Stewart

duly filed on September 11, 2020. (Dkt. No. 18.) Following fourteen days

from the service thereof, the Clerk has sent the file, including any and all
  Case 9:19-cv-00194-GLS-DJS Document 20 Filed 09/30/20 Page 2 of 2




objections filed by the parties herein.

      No objections having been filed,1 and the court having reviewed the

R&R for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No. 18) is

ADOPTED in its entirety; and it is further

      ORDERED that the petition (Dkt. No. 1) is DENIED and DISMISSED

and it is further

      ORDERED that no certificate of appealability will be issued because

petitioner has failed to make “a substantial showing of the denial of a

constitutional right” as required by 28 U.S.C. § 2253(c)(2); and it is further

      ORDERED that the Clerk provide a copy of this Order to the parties in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.

September 30, 2020
Albany, New York




       1
          On July 27, 2020, a change of address form that had been sent to petitionerwas
returned to sender with the notation “paroled.” (Dkt. No. 17.) A deputy clerk verified that
petitioner was released on July 3, 2020. (Id.) Petitioner has failed to promptly notify the court
and all parties or their counsel of any change in his address in compliance with the court’s
February 15, 2019 Order, (Dkt. No. 4), and Local Rule 10.1(c)(2). The court notes that
petitioner’s copy of the Report-Recommendation and Order was returned as “refused–unable
to forward” for the same reason. (Dkt. No. 19).

                                                2
